Case: 11-60333     Document: 00511864825         Page: 1     Date Filed: 05/23/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 23, 2012

                                       No. 11-60333                        Lyle W. Cayce
                                                                                Clerk

MARYLAND SINGLETON,

                                                  Plaintiff - Appellee
v.

DETENTION OFFICER CORNELIUS JOHNSON, In His Individual
Capacity; DETENTION OFFICER TONY COLLINS, In His Individual
Capacity; DETENTION OFFICER BILLY SLAUGHTER, In His Individual
Capacity,

                                                  Defendants - Appellants



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 3:06-CV-79


Before JOLLY, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
        Detention Officers Cornelius Johnson, Tony Collins, and Billy Slaughter
(Appellants) challenge the jury-trial judgment against them pursuant to § 1983
bystander liability. Appellants contend the evidence was insufficient to support
the judgment. Because we find the evidence sufficient to support the jury’s
verdict, we AFFIRM.

       *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
   Case: 11-60333    Document: 00511864825      Page: 2   Date Filed: 05/23/2012



                                  No. 11-60333

                                        I.
      On February 11, 2005, Maryland Singleton was arrested for driving under
the influence and taken to the city jail in Jackson, Mississippi. At the jail,
Singleton was placed in an initial holding cell. While in that cell, Singleton
caused a disturbance, prompting a detention officer, Officer Davis, to enter the
cell and punch him in the face. Appellant Officer Johnson promptly intervened.
At this time, Singleton began insulting the officers, spitting, and using offensive
language. He had a bloody nose, but no other apparent injuries. What
happened next is disputed.
      Singleton contends Appellants, along with Officer Davis, took Singleton
to a second holding cell in the back of the jail. There, Davis punched Singleton
four times in the face while Appellants looked on. After the fourth punch,
Appellants intervened to stop the assault. Appellants then left Singleton in the
cell, where he yelled for help due to his injuries, but no one responded.
Appellants, on the other hand, contend that no second assault took place.
      Singleton eventually flooded his cell by clogging the toilet, which forced
the officers to remove him from the cell. When the officers returned, Singleton
was injured and bleeding. He was then transported to the hospital where he
was diagnosed with a broken nose, broken jaw, broken cheek bone, and a cut on
his forehead that required ten stitches. Appellants maintain they do not know
where these injuries came from.
      The Jackson Police Department conducted an internal investigation into
this incident, which resulted in Officer Davis’s termination.
      On February 8, 2006, Singleton filed this § 1983 action based on his
treatment at the jail. Many of the named defendants were later dismissed from
the action, including, inter alia, Officer Davis, who was never properly served,




                                        2
   Case: 11-60333    Document: 00511864825      Page: 3   Date Filed: 05/23/2012



                                  No. 11-60333

because, according to Appellants, he evaded service.          At trial, the only
remaining defendants were the Appellants.
      After a four-day trial, the jury found bystander liability against all
Appellants in their individual capacities and awarded Singleton approximately
$64,000 in damages. Appellants moved for judgment as a matter of law on all
claims at the close of Singleton’s evidence and renewed, inter alia, that motion
post-judgment, but all motions were denied.
                                        II.
      Appellants contend the district court erred in denying their motions for
judgment as a matter of law because the evidence was insufficient to establish
that: a second assault took place; all three appellants were present at the time
of the second assault; there was a reasonable opportunity for them to intervene;
and, the injuries were sustained as a result of the second assault.
      A district court’s denial of a motion for judgment as a matter of law is
reviewed de novo, with this court applying the same standard as the district
court. Kevin M. Ehring Enters., Inc. v. McData Servs. Corp., 646 F.3d 321, 324
(5th Cir. 2011). A motion for judgment as a matter of law challenges the
sufficiency of the evidence. Id. In considering such a motion, “the court must
draw all reasonable inferences in favor of the nonmoving party, and it may not
make credibility determinations or weigh the evidence.” Id. at 325 (internal
quotation marks omitted). Evidence can support a jury verdict if “reasonable
and fair-minded [individuals] in the exercise of impartial judgment might reach
different conclusions.” Transoil Ltd. v. Belcher Oil Co., 950 F.2d 1115, 1118 (5th
Cir. 1992).
      To establish bystander liability the evidence must show the bystander
officers had “a reasonable opportunity to realize the excessive nature of the force
and to intervene to stop it.” Hale v. Townley, 45 F.3d 914, 919 (5th Cir. 1995).


                                        3
   Case: 11-60333    Document: 00511864825       Page: 4   Date Filed: 05/23/2012



                                   No. 11-60333

Drawing all reasonable inferences in favor of the jury’s verdict, we find the
evidence offered at trial was sufficient to establish bystander liability against all
Appellants and the resulting damages. Singleton’s testimony supports the jury’s
finding that there was a second assault. Testimony was offered placing all three
Appellants at the cell during the second assault. And, the evidence is sufficient
such that a reasonable juror could find that the officers had a reasonable
opportunity to intervene, and their failure to do so was a cause of Singleton’s
injuries.
                                        III.
      For the foregoing reasons, the judgment of the district court is
                                                                       AFFIRMED.




                                         4